In an action to recover damages for medical malpractice, etc., the defendants Good Samaritan Hospital, Paul H. Broom-field, and John Mclvor appeal, and the defendants Jason L. Schneider and Terry Palatt separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated February 21, 2002, as denied those branches of their respective cross motions which were to preclude the plaintiffs from introducing certain evidence at trial.
Ordered that the appeals are dismissed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
No appeal lies, either as of right or by permission, from an order adjudicating in advance of trial the admissibility of evidence (see CPLR 5701; Lewin v County of Suffolk, 293 AD2d 453; Farmer v Nostrand Ave. Meat & Poultry, 289 AD2d 439; Pellegrino v New York City Tr. Auth., 141 AD2d 709). Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.